


OMNIBUS FOURTH AMENDMENT TO CREDIT AGREEMENT
AND FIRST AMENDMENT TO U.S. PLEDGE AGREEMENT AND CANADIAN PLEDGE AGREEMENT


This OMNIBUS FOURTH AMENDMENT TO CREDIT AGREEMENT AND FIRST AMENDMENT TO U.S.
PLEDGE AGREEMENT AND CANADIAN PLEDGE AGREEMENT (this “Omnibus Amendment”) is
entered into as of April 15, 2015, by and among Ciena Corporation, a Delaware
corporation (the “Company”), Ciena Communications, Inc., a Delaware corporation
(“CCI”), Ciena Government Solutions, Inc., a Delaware corporation (“CGSI” and,
together with the Company and CCI, collectively, the “U.S. Borrowers”), Ciena
Canada, Inc., a corporation incorporated under the laws of Canada (the “Canadian
Borrower” and, together with the U.S. Borrowers, collectively, the “Borrowers”),
Deutsche Bank AG New York Branch, as administrative agent and collateral agent
(in such capacities, the “Administrative Agent” and the “Collateral Agent”,
respectively) and the Lenders (as defined in the Credit Agreement referred to
below) party hereto. Capitalized terms used but not otherwise defined herein
shall have the respective meanings ascribed to such terms in the Credit
Agreement (as defined below).


RECITALS
WHEREAS, the Borrowers, the Lenders, Deutsche Bank AG New York Branch, as
Administrative Agent and as Collateral Agent, and the other agents party thereto
are parties to that certain ABL Credit Agreement, dated as of August 13, 2012
(as amended by that certain First Amendment to Credit Agreement, dated as of
August 24, 2012, by that certain Omnibus Second Amendment to Credit Agreement
and First Amendment to U.S. Security Agreement, Canadian Security Agreement,
U.S. Pledge Agreement, U.S. Guaranty and Canadian Guaranty, dated as of March 5,
2013, and by that certain Third Amendment to Credit Agreement dated July 15,
2014, the “Credit Agreement”), pursuant to which, among other things, the
Lenders have agreed, subject to the terms and conditions set forth therein, to
make certain loans and other financial accommodations to the Borrowers;
WHEREAS, the U.S. Credit Parties and the Collateral Agent are parties to that
certain Amended and Restated Pledge Agreement, dated as of July 15, 2014 (the
“U.S. Pledge Agreement”);
WHEREAS, the Company and the Collateral Agent are parties to that certain
Canadian ABL Pledge Agreement, dated as of December 12, 2014 (the “Canadian
Pledge Agreement”); and
WHEREAS, the Borrowers, the other Credit Parties, the Administrative Agent, the
Collateral Agent and each Lender party hereto desire to amend the Credit
Agreement, the U.S. Pledge Agreement and the Canadian Pledge Agreement, as
provided herein.
NOW, THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
SECTION 1. Amendments to Credit Agreement.
(a)Section 1.01 of the Credit Agreement is hereby amended by inserting the
following definition immediately following the definition of “Other Taxes”:


“Ottawa Capitalized Lease” shall mean collectively, (i) that certain lease
agreement, dated as of April 15, 2015, and (ii) that certain lease agreement,
dated as of October 23, 2014, as amended on April 15, 2015, each between
Innovation Blvd II Limited (and its permitted successors and assigns) and Ciena
Canada, Inc. (and its permitted successors and assigns), as amended,
supplemented or otherwise modified from time to time, in connection with the
multi-building complex located at Innovation Drive, Ottawa, Ontario (as more
fully described therein).






--------------------------------------------------------------------------------




(b)Section 10.01 of the Credit Agreement is hereby amended as follows:


1.deleting the text “and” at the end of clause (v) thereof;


2.deleting the “.” at the end of clause (w) thereof and inserting the text “;
and” in lieu thereof;


3.inserting the following new clause (x) immediately following clause (w)
thereof:


“(x) Liens upon assets of the Company or any of its Subsidiaries subject to the
Ottawa Capitalized Lease, and any renewals, replacements, refinancings or
extensions thereof for the same or a lesser amount (plus the sum of (1) accrued
and unpaid interest and fees thereon and (2) customary fees and expenses
relating to such renewal, replacement, refinancing or extension), to the extent
such Ottawa Capitalized Lease or renewals, replacements, refinancings or
extensions thereof are permitted by Section 10.04(p); provided that (i) such
Liens only serve to secure the payment of Indebtedness arising under such Ottawa
Capitalized Lease or renewal, replacement, refinancing or extension thereof and
(ii) the Liens encumbering the assets giving rise to the Ottawa Capitalized
Lease or renewal, replacement, refinancing or extension thereof do not encumber
any other asset of the Company or any of its Subsidiaries.”; and
4.replacing the words “clauses (c), (f), (g), (i), (m) and (t)” in the last
paragraph of Section 10.01 with the words “clauses (c), (f), (g), (i), (m), (t)
and (x)”.


(c)Section 10.02(f) of the Credit Agreement is hereby amended and restated in
its entirety as follows:


“(f)    the Company and its Subsidiaries may lease (as lessee) or license (as
licensee) real or personal property (so long as any such lease or license does
not create a Capitalized Lease except to the extent permitted by Section
10.04(d) or (p))”
(d)Section 10.04 of the Credit Agreement is hereby amended as follows:


1.
deleting the text “and” at the end of clause (n) thereof;



2.
deleting the “.” at the end of clause (o) thereof and inserting the text “; and”
in lieu thereof; and



3.
inserting the following new clause (p) immediately following clause (o) thereof:



“(p)    Indebtedness of the Company and its Subsidiaries evidenced by the Ottawa
Capitalized Lease, and any extension, renewal, replacement or refinancing
thereof as permitted by Section 10.01(x); provided, however, that in no event
shall the sum of the aggregate principal amount of all such Indebtedness
permitted by this clause (p) exceed Cdn.$100,000,000 at any time outstanding.”
(e)Section 10.05(r) of the Credit Agreement is hereby amended and restated in
its entirety
as follows:


“(r)    deposits of cash made in the ordinary course of business to secure the
performance of operating leases or the Ottawa Capitalized Lease and any
renewals, replacements, refinancings or extensions thereof;”










--------------------------------------------------------------------------------




(f)Section 10.09 of the Credit Agreement is hereby amended as follows:


1.
replacing clause (viii) thereof in its entirety as follows:



“(viii) restrictions on the transfer of any asset subject to a Lien permitted by
Section 10.01(c), (e), (f), (g), (l), (m), (n), (t), (u), (v) or (x)”
2.
inserting the text “or 10.04(p)” immediately after the text “10.04(d)” in clause
(ix)(B) thereof; and.



3.
inserting the following new clause (xii) immediately following clause (xi)
thereof:



“and (xii) in the case of clause (c) above, the restrictions contained in the
Ottawa Capitalized Lease as in effect on the original date thereof and any
renewals, replacements, refinancings or extensions thereof, so long as such
restrictions are not broader than those contained in the Ottawa Capitalized
Lease as in effect on the original date thereof”
(g)    Clause (iv) of the proviso in Section 13.07(a) of the Credit Agreement is
hereby amended and restated in its entirety as follows:


“(iv) notwithstanding anything in the foregoing to the contrary, for purposes of
determining compliance with Section 5.02(b) or (c), Section 10 or any other
incurrence or expenditure test set forth herein with respect to any amount in a
currency other than U.S. Dollars, no Default or Event of Default shall be deemed
to have occurred solely as a result of changes in rates of currency exchange
occurring after the time of such incurrence or expenditure or receipt of any
such amount (so long as such incurrence or expenditure or receipt of any such
amount, at the time incurred, made, received or acquired, was permitted
hereunder). For purposes of determining compliance with any U.S.
Dollar-denominated restriction or exception provided for in Section 5.02(b) or
(c), Section 10 or any other incurrence or expenditure test set forth herein,
the U.S. Dollar-equivalent amount thereof denominated in a foreign currency
shall be calculated based on the relevant currency exchange rate in effect on
the date of such incurrence or expenditure or receipt of any such amount, or
first committed, in the case of revolving credit debt; provided that if any
Indebtedness otherwise permitted to be incurred hereunder is incurred to extend,
replace, refund, refinance, renew or defease other Indebtedness denominated in a
foreign currency, and such extension, replacement, refunding, refinancing,
renewal or defeasance would cause the applicable U.S. Dollar-denominated
restriction to be exceeded if calculated at the relevant currency exchange rate
in effect on the date of such extension, replacement, refunding, refinancing,
renewal or defeasance, such U.S. Dollar-denominated restriction shall be deemed
not to have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
extended, replaced, refunded, refinanced, renewed or defeased, plus the
aggregate amount of fees, underwriting discounts, premiums (including tender
premiums) and other reasonable costs and expenses (including original issue
discount) incurred in connection with such refinancing.”
SECTION 2. Amendment to U.S. Pledge Agreement.
(a)
Clause (d) of Section 18(a)(iv) of the U.S. Pledge Agreement is hereby amended
and restated in its entirety as follows:



“(d) except for (i) compliance with or as may be required by applicable
securities laws and (ii) the consent of the landlord under the Ottawa
Capitalized Lease, or any renewal, replacement, refinancing or extension
thereof, to any Transfer (as defined in the Ottawa Capitalized Lease as in
effect on the original date thereof) (or similar term contained in any renewal,
replacement, refinancing or extension of the Ottawa Capitalized Lease) not
permitted by the terms thereof, the exercise by the Pledgee of any of its rights
or remedies provided herein”




--------------------------------------------------------------------------------




SECTION 3. Amendment to Canadian Pledge Agreement.
(a)
Clause (d) of Section 18(a)(iv) of the Canadian Pledge Agreement is hereby
amended and restated in its entirety as follows:



“(d) except for (i) compliance with or as may be required by applicable
securities laws and (ii) the consent of the landlord under the Ottawa
Capitalized Lease, or any renewal, replacement, refinancing or extension
thereof, to any Transfer (as defined in the Ottawa Capitalized Lease as in
effect on the original date thereof) (or similar term contained in any renewal,
replacement, refinancing or extension of the Ottawa Capitalized Lease) not
permitted by the terms thereof, the exercise by the Collateral Agent of any of
its rights or remedies provided herein”
SECTION 4.    Representations and Warranties. In order to induce the
Administrative Agent, the Collateral Agent and the undersigned Lenders to enter
into this Omnibus Amendment, each of the Company and each other Borrower hereby
represents and warrants that:
(a)    As of the Omnibus Amendment Effective Date, (as hereinafter defined),
both immediately before and immediately after giving effect to this Omnibus
Amendment, (a) there shall exist no Default or Event of Default and (b) all
representations and warranties contained in the Credit Agreement and in the
other Credit Documents shall be true and correct in all material respects with
the same effect as though such representations and warranties had been made on
the Omnibus Amendment Effective Date (it being understood and agreed that (x)
any representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date and (y) any representation or warranty that is qualified as
to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects as of any such date).


(b)    Each Credit Party has the Business power and authority to execute,
deliver and perform the terms and provisions of this Omnibus Amendment and has
taken all necessary Business action to authorize the execution, delivery and
performance by it of this Omnibus Amendment. Each Credit Party has duly executed
and delivered this Omnibus Amendment, and this Omnibus Amendment constitutes its
legal, valid and binding obligation enforceable in accordance with its terms,
except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).


(c)    Neither the execution, delivery or performance by any Credit Party of
this Omnibus Amendment, nor compliance by it with the terms and provisions
thereof, (i) will contravene any provision of any law, statute, rule or
regulation or any order, writ, injunction or decree of any court or Governmental
Authority, (ii) will conflict with or result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien (except pursuant to the Security Documents) upon any of the property or
assets of any Credit Party or any of its Subsidiaries pursuant to the terms of
any material indenture, mortgage, deed of trust, credit agreement or loan
agreement, or any other material agreement, contract or instrument, in each case
to which any Credit Party or any of its Subsidiaries is a party or by which it
or any of its property or assets is bound or to which it may be subject
including, without limitation, the Existing Convertible Notes Indentures, or
(iii) will violate any provision of the certificate or articles of
incorporation, certificate of formation, limited liability company agreement or
by-laws (or equivalent organizational documents), as applicable, of any Credit
Party or any of their respective Subsidiaries.


SECTION 5.    Effectiveness.     This Omnibus Amendment shall become effective
on the date (the “Omnibus Amendment Effective Date”) when the Company, each
other Borrower, each other Guarantor, the Administrative Agent, the Collateral
Agent and each Lender shall have signed a counterpart hereof (whether the same
or different counterparts) and shall have delivered (including by way of
facsimile or other electronic transmission) the same to the Administrative
Agent, c/o White & Case LLP, 633 West Fifth Street, Suite 1900, Los Angeles,
California 90071-2007 Attention: Nicole Rodger (facsimile number: (213) 452-2329
/ e-mail address: nrodger@whitecase.com).




--------------------------------------------------------------------------------




SECTION 6.    Reference To and Effect Upon the Credit Documents.
(a)    From and after the Omnibus Amendment Effective Date, (i) the term
“Agreement” in the Credit Agreement, and all references to the Credit Agreement
in any other Credit Document, shall mean the Credit Agreement as modified
hereby, (ii) the term “Agreement” in the U.S. Pledge Agreement, and all
references to the U.S. Pledge Agreement in any other Credit Document, shall mean
the U.S. Pledge Agreement as modified hereby, (iii) the term “Agreement” in the
Canadian Pledge Agreement, and all references to the Canadian Pledge Agreement
in any other Credit Document, shall mean the Canadian Pledge Agreement as
modified hereby, and (iv) this Omnibus Amendment shall constitute a “Credit
Document” for all purposes of the Credit Agreement and the other Credit
Documents.


(b)    This Omnibus Amendment is limited as specified and shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement or any other Credit Document or a novation of existing obligations and
liabilities under the Credit Documents. The Credit Agreement and each of the
other Credit Documents, as specifically amended by this Omnibus Amendment, are
and shall continue to be in full force and effect and are hereby in all respects
ratified and confirmed.


SECTION 7.    Counterparts, Etc. This Omnibus Amendment may be executed in any
number of counterparts, each of which when so executed shall be deemed an
original, but all such counterparts shall constitute one and the same
instrument, and all signatures need not appear on any one counterpart. Any party
hereto may execute and deliver a counterpart of this Omnibus Amendment by
delivering by facsimile or other electronic transmission a signature page of
this Omnibus Amendment signed by such party, and any such facsimile or other
electronic signature shall be treated in all respects as having the same effect
as an original signature. Section headings in this Omnibus Amendment are
included herein for convenience of reference only and shall not constitute part
of this Omnibus Amendment for any other purpose. A complete set of counterparts
of this Omnibus Amendment shall be lodged with the Borrowers and Administrative
Agent.
SECTION 8.    Governing Law. This Omnibus Amendment and the rights and
obligations of the parties under this Omnibus Amendment shall be governed by,
and construed and interpreted in accordance with, the law of the State of New
York or, solely to the extent relating to the Canadian Pledge Agreement, the law
of the Province of Ontario.




[Signature Pages to follow]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Omnibus Amendment as of the date first
above written.
    
 
CIENA CORPORATION
 


By: /s/ Elizabeth A. Dolce
      Name: Elizabeth A. Dolce
      Title: Vice President and Treasurer
 
 
 
CIENA COMMUNICATIONS, INC.
 


By: /s/ Elizabeth A. Dolce
      Name: Elizabeth A. Dolce
      Title: Vice President and Treasurer
 
 
 
CIENA GOVERNMENT SOLUTIONS, INC.
 


By: /s/ Elizabeth A. Dolce
      Name: Elizabeth A. Dolce
      Title: Vice President and Treasurer
 
 
 
CIENA CANADA, INC.


 


By: /s/ Elizabeth A. Dolce
      Name: Elizabeth A. Dolce
      Title: Vice President and Treasurer
 
 





--------------------------------------------------------------------------------




 
DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent, as Collateral Agent and as a Lender


 


By: /s/ Anca Trifan                   
      Name: Anca Trifan
      Title: Managing Director
 


By: /s/ Dusan Lazarov              
      Name: Dusan Lazarov
      Title: Director
 





--------------------------------------------------------------------------------




 
SIGNATURE PAGE TO OMNIBUS FOURTH AMENDMENT to Credit Agreement AND FIRST
AMENDMENT TO U.S. PLEDGE AGREEMENT AND CANADIAN PLEDGE AGREEMENT, DATED AS OF
THE DATE FIRST WRITTEN ABOVE, AMONG CIENA CORPORATION, CIENA COMMUNICATIONS,
Inc., CIENA CANADA, INC., the Lenders party THERETO AND DEUTSCHE BANK AG NEW
YORK BRANCH, as ADMINISTRATIVE AGENT AND AS COLLATERAL Agent
 
NAME OF INSTITUTION:


Bank of America, N.A.




By: John W. Getz              
Name: John W. Getz
Title: SVP





--------------------------------------------------------------------------------




 
SIGNATURE PAGE TO OMNIBUS FOURTH AMENDMENT to Credit Agreement AND FIRST
AMENDMENT TO U.S. PLEDGE AGREEMENT AND CANADIAN PLEDGE AGREEMENT, DATED AS OF
THE DATE FIRST WRITTEN ABOVE, AMONG CIENA CORPORATION, CIENA COMMUNICATIONS,
Inc., CIENA CANADA, INC., the Lenders party THERETO AND DEUTSCHE BANK AG NEW
YORK BRANCH, as ADMINISTRATIVE AGENT AND AS COLLATERAL Agent
 
NAME OF INSTITUTION:


Wells Fargo Bank, National Association




By: Tony Leadbetter              
Name: Tony Leadbetter
Title: Duly Authorized Signatory





--------------------------------------------------------------------------------




 
SIGNATURE PAGE TO OMNIBUS FOURTH AMENDMENT to Credit Agreement AND FIRST
AMENDMENT TO U.S. PLEDGE AGREEMENT AND CANADIAN PLEDGE AGREEMENT, DATED AS OF
THE DATE FIRST WRITTEN ABOVE, AMONG CIENA CORPORATION, CIENA COMMUNICATIONS,
Inc., CIENA CANADA, INC., the Lenders party THERETO AND DEUTSCHE BANK AG NEW
YORK BRANCH, as ADMINISTRATIVE AGENT AND AS COLLATERAL Agent
 
NAME OF INSTITUTION:


Wells Fargo Capital Finance
Corporation Canada




By: David G. Phillips               
Name: David G. Phillips
Title: Senior Vice President,
           Credit Officer, Canada





--------------------------------------------------------------------------------




 
SIGNATURE PAGE TO OMNIBUS FOURTH AMENDMENT to Credit Agreement AND FIRST
AMENDMENT TO U.S. PLEDGE AGREEMENT AND CANADIAN PLEDGE AGREEMENT, DATED AS OF
THE DATE FIRST WRITTEN ABOVE, AMONG CIENA CORPORATION, CIENA COMMUNICATIONS,
Inc., CIENA CANADA, INC., the Lenders party THERETO AND DEUTSCHE BANK AG NEW
YORK BRANCH, as ADMINISTRATIVE AGENT AND AS COLLATERAL Agent
 
NAME OF INSTITUTION:


Morgan Stanley Bank N.A.




By: Jonathan Kerner           
Name: Jonathan Kerner
Title: Authorized Signatory





--------------------------------------------------------------------------------




 
SIGNATURE PAGE TO OMNIBUS FOURTH AMENDMENT to Credit Agreement AND FIRST
AMENDMENT TO U.S. PLEDGE AGREEMENT AND CANADIAN PLEDGE AGREEMENT, DATED AS OF
THE DATE FIRST WRITTEN ABOVE, AMONG CIENA CORPORATION, CIENA COMMUNICATIONS,
Inc., CIENA CANADA, INC., the Lenders party THERETO AND DEUTSCHE BANK AG NEW
YORK BRANCH, as ADMINISTRATIVE AGENT AND AS COLLATERAL Agent
 
NAME OF INSTITUTION:
JPMorgan Chase Bank, N.A., Toronto Branch




By: Michael N. Tam           
Name: Michael N. Tam
Title: Senior Vice President





--------------------------------------------------------------------------------




 
SIGNATURE PAGE TO OMNIBUS FOURTH AMENDMENT to Credit Agreement AND FIRST
AMENDMENT TO U.S. PLEDGE AGREEMENT AND CANADIAN PLEDGE AGREEMENT, DATED AS OF
THE DATE FIRST WRITTEN ABOVE, AMONG CIENA CORPORATION, CIENA COMMUNICATIONS,
Inc., CIENA CANADA, INC., the Lenders party THERETO AND DEUTSCHE BANK AG NEW
YORK BRANCH, as ADMINISTRATIVE AGENT AND AS COLLATERAL Agent
 
NAME OF INSTITUTION:
JPMorgan Chase Bank, NA




By: Robert A. Kaulius         
Name: Robert A. Kaulius
Title: Authorized Officer





